Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                           DETAILED ACTION 
This is in response to the communication filed on 01/15/2020. Claims 1-20 are pending in the application.  Claims 1, 9 and 15 are independent. Claims 1-20 are rejected. 
      Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020, 01/16/2020 and 04/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory controller configured to” in claim 1 and “an encryption engine configured to” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 4, 8-9, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0101459 A1 (hereinafter Debout et al.) in view of US 2002/0073326 A1 (hereinafter Fontijn)
Regarding claim 1, Debout et al. teaches a processor (note figure 2.220: secure microcontroller; para. [0023]) comprising: 
a core (note figure 2.206: CPU core; para. [0023]); and 
a memory controller (note figure 2.210: memory controller; para. [0023]) configured to receive a first write request to write data to a memory (note para. [0025], [0042]: write cycle/ process); 
wherein the memory controller (note figure 2.210: memory controller; para. [0023]) is configured to:
 identify a physical address in the first write request, wherein the physical address indicates where the data should be stored in the memory (note para. [0025]: The write/ read control is used to determine a mode control signal … In addition, the block 208 also translates the logic address to at least one physical address for storing the payload data. The memory controller 210 stores the payload data as specified in the physical address in the memory 240; See also para. [0042]: In both the memory write   and read process, the logic address is translated   to at least one physical address in the memory at step 504); and 
generate, based on the address, a first encryption key for encrypting the data (note para. [0037], [0041]:  the data processing unit encrypts input data to payload data at a physical address using a data encryption method based on a key and a logic address)  
Debout et al.  fails to teach expressly generate, based on the physical address, a first encryption key for encrypting the data.
However,  Fontijn teaches generating, based on the physical address, a first encryption key for encrypting the data ( note para. [0023]: non- contiguous physical addresses may be used for collectively constituting or causing part of a single composite encryption key; See also claim 1 in Fontijn: encrypting a said data chunk through an encryption key that is at least co-based on an address assigned to said data chunk)   
Fontijn  and Debout et al.  are analogous art, and from the same field of endeavor of securing stored contents through encryption mechanism. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Debout et al.  processor  to further include the features of  generating, based on the physical address, a first encryption key for encrypting the data taught by Fontijn in order to provide users with an enhanced  and secure  encryption mechanism utilizing a key generated based on an actual/ physical address of the particular content portion (note Fontijn, para. [0010], [0023])

Regarding claim 4, Debout et al teaches the processor claim 1, wherein the first encryption key is stored in the processor and is not readable by any entity external to the processor (note figure 2.212: key storage is integrated into secure microcontroller 220 and only accessible to encryption/ integrity module internal to the microcontroller; also note external memory/ device 240 is not directly connected to key storage 212; see also para. [0023] –[0024])

Regarding claim 8, Debout et al teaches the processor of claim 1, wherein the memory controller (note figure 2.210: memory controller; para. [0023]) is configured to:
receive a second write request to write second data to the memory (note para. [0042]- [0043]);
identify a second physical address in the second write request, wherein the second physical address indicates where the second data should be stored in the memory (note para. [0042]:  A logic address and a wrote/ read control   are received at step 502. The write/ read   control is used to specify whether this is a memory write or read   process. The logic address   identifies the relative location of the input data within a data block. In both the memory write and read process,  the logic address  is translated to at least one physical address   in the memory at step 504; see also para. [0043] Input data is received at step 506 … For memory write,   input data are first processed and then stored in the memory according to the physical address,   while for memory read,   input data are the payload data first extracted from the physical address and then processed in the subsequent steps.)
Debout et al  fails to teach expressly generating, based on the second physical address, a second encryption key for encrypting the data, wherein the second encryption key is different from the first encryption key.
However, Fontijn  teaches generating, based on the second physical address, a second encryption key for encrypting the data, wherein the second encryption key is different from the first encryption key (note para. [0023]: non- contiguous physical addresses may be used for collectively constituting or causing part of a single composite encryption key; para. [0029]: let each sector have its own set of decryption keys,   so that in particular, there is no overall useable key; See also claim 1 in Fontijn: encrypting a said data chunk through an encryption key that is at least co-based on an address assigned to said data chunk; therefore, examiner interprets that each of the data chunks with a particular physical addresses would have different/ corresponding encryption or decryption key)  
Fontijn  and Debout et al.  are analogous art, and from the same field of endeavor of securing stored contents through encryption mechanism. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Debout et al.  processor  to further include the features of  generating, based on the second physical address, a second encryption key for encrypting the data, wherein the second encryption key is different from the first encryption key taught by Fontijn since such arrangement would provide users with an efficient mechanism for securely  encrypting/ decrypting each content portion/ chunks with a unique encryption/ decryption key (note Fontijn, para. [0010], [0023])

Regarding claim 9, Debout et al. teaches a method, comprising:
receiving a first write request to write data to a memory (note para. [0025], [0042]: write cycle/ process); 
identifying a physical address in the first write request, wherein the physical address indicates where the data should be stored in the memory (note para. [0025]: The write/ read control is used to determine a mode control signal … In addition, the block 208 also translates the logic address to at least one physical address for storing the payload data. The memory controller 210 stores the payload data as specified in the physical address in the memory 240; See also para. [0042]: In both the memory write   and read process, the logic address is translated   to at least one physical address in the memory at step 504); and
generating, based on the 
Debout et al.  fails to teach expressly generate, based on the physical address, a first encryption key for encrypting the data.
However,  Fontijn teaches generating, based on the physical address, a first encryption key for encrypting the data ( note para. [0023]: non- contiguous physical addresses may be used for collectively constituting or causing part of a single composite encryption key; See also claim 1 in Fontijn: encrypting a said data chunk through an encryption key that is at least co-based on an address assigned to said data chunk)   
Fontijn  and Debout et al.  are analogous art, and from the same field of endeavor of securing stored contents through encryption mechanism. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Debout et al.  method  to further include the features of  generating, based on the physical address, a first encryption key for encrypting the data taught by Fontijn in order to provide users with an enhanced  and secure  encryption mechanism utilizing a key generated based on an actual/ physical address of the particular content portion (note Fontijn, para. [0010], [0023])

Regarding claim 12, Debout et al teaches the method of claim 9, wherein the first encryption key is stored in an integrated circuit and is not readable by any entity external to the integrated circuit (note figure 2.212: key storage is integrated into secure microcontroller 220 and only accessible to encryption/ integrity module internal to the microcontroller; also note external memory/ device 240 is not directly connected to key storage 212; see also para. [0023] –[0024])
Regarding claim 15, Debout et al. teaches a memory controller (note figure 2.210: memory controller; para. [0023]) in an integrated circuit (note figure 2.220: secure microcontroller; see also para. [0010]: integrated circuits), comprising:
hardware logic (note figure 2.220: secure microcontroller; see also para. [0023]) configured to:
identify a physical address in a first write request received at the memory controller (note para. [0025], [0042]), wherein the physical address indicates where data corresponding to the first write request should be stored in a memory (note para. [0025]: The write/ read control is used to determine a mode control signal … In addition, the block 208 also translates the logic address to at least one physical address for storing the payload data. The memory controller 210 stores the payload data as specified in the physical address in the memory 240; See also para. [0042]: In both the memory write   and read process, the logic address is translated   to at least one physical address in the memory at step 504); and 
generate, based on the  (note para. [0037], [0041]:  the data processing unit encrypts input data to payload data at a physical address using a data encryption method based on a key and a logic address); and
an encryption engine (note figure 2.208: encryption and integrity protection block; figure 3.300: data processing system; see also para. [0030]) configured to encrypt the data using the first encryption key (note para. [0025], [0037], [0041])
Debout et al.  fails to teach expressly generate, based on the physical address, a first encryption key for encrypting the data.
However,  Fontijn teaches generating, based on the physical address, a first encryption key for encrypting the data ( note para. [0023]: non- contiguous physical addresses may be used for collectively constituting or causing part of a single composite encryption key; See also claim 1 in Fontijn: encrypting a said data chunk through an encryption key that is at least co-based on an address assigned to said data chunk)   
Fontijn  and Debout et al.  are analogous art, and from the same field of endeavor of securing stored contents through encryption mechanism. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Debout et al.  memory controller to further include the features of  generating, based on the physical address, a first encryption key for encrypting the data taught by Fontijn in order to provide users with an enhanced  and secure  encryption mechanism utilizing a key generated based on an actual/ physical address of the particular content portion (note Fontijn, para. [0010], [0023])

Regarding claim 18, Debout et al teaches the memory controller of claim 15, wherein the first encryption key is stored in the integrated circuit and is not readable by any entity external to the integrated circuit  (note figure 2.212: key storage is integrated into secure microcontroller 220 and only accessible to encryption/ integrity module internal to the microcontroller; also note external memory/ device 240 is not directly connected to key storage 212; see also para. [0023] –[0024])

Claims 2-3, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Debout et al. in view of Fontijn further in view of US 2019/0044922 A1 (hereinafter Schultz et al)
Regarding claims 2, 10 and 16,  they are  rejected applying as same motivation and rationale applied above rejecting claims 1, 9 and 15, furthermore, Fontijn teaches the processor/ method/ memory controller, wherein the dynamic portion is derived from the physical address (note para. [0023]: Next, a combination of various, and in particular, non-contiguous physical address may be used for collectively constituting or causing part of a single composite encryption key.  Third, other and possibly secret encryption keys and/ or   methods may be combined with the above into a single composite encryption operation. Further, another address   than the physical address itself may be used, such as an incremented or decremented physical address, or another address that in a causal and predictable manner relates to the actual physical or logical address.  Therefore, Fontijn suggests dynamic enablement of a key part derived from the physical address);   
Modified Debout et al - Fontijn  processor fails to teach expressly wherein generating the first encryption key comprises: combining a dynamic portion of the first encryption key with a static portion of the first encryption key.
However, Schultz et al teaches wherein generating the first encryption key comprises: combining a dynamic portion of the first encryption key with a static portion of the first encryption key (note para. [0004]: a distributed device service that distributes, to devices, dynamic portions   of the keyed hashing function, wherein the devices embed static portions   of the keyed hashing function, and are each configured to create a secret key  from pairs of the static portions and dynamic portions; see also para.   [0076]:  an OTP static key 502,  which is embedded in a device, is combined with a dynamic key portion 504,   referred to as an activation key.   This activation key   is received from the DDS as described above.  A key mixing function 506 is utilized to combine the OTP static key 502 with the dynamic key portion 504 to create a combined key 508)
Schultz et al and Debout et al.  are analogous art, and from the same field of endeavor of securing stored contents through encryption mechanism. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Debout et al.  processor  to further include the features of  wherein generating the first encryption key comprises: combining a dynamic portion of the first encryption key with a static portion of the first encryption key taught by Schultz et al in order to provide users with an efficient mechanism for generating a more secure encryption key  further based on static data/ embedded device information (note Schultz et al. , para. [0001], [0014])
Regarding claims 3, 11 and 17, they are rejected applying as same motivation and rationale applied above rejecting claims 2, 10 and 16, furthermore, Fontijn teaches the processor/ method/ controller  wherein the static portion is based on an ID assigned to the processor during manufacturing (note para. [0035]: each device can be manufactured   in such a way that a one-time programmable (OTP) key   is written into a hardware component of the device. For example, an OTP key   can be stored in a secure memory space of a first device 102. The OTP key   is a static portion   of a keyed hashing function of the first device 102; see also para. [0076]:  an OTP static key 502, which is embedded in a device, is combined with a dynamic key portion   504, referred to as an activation key)  

Claims 5-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Debout et al. in view of Fontijn further in view of US 2017/0286213 A1 (hereinafter Li)
Regarding claims 5, 13 and 19, they are rejected applying as same motivation and rationale applied rejecting claim 1, 9 and 15, furthermore, Debout et al teaches the processor/ method/ memory controller, wherein the memory controller is configured to: 
encrypt the data using the first encryption key (note para. [0037], [0041]:  the data processing unit encrypts input data to payload data at a physical address using a data encryption method based on a key and a logic address); 
store the encrypted data in the memory (note para. [0027], [0041]: storing the encrypted payload data at a physical address);


receive, after performing the second write request, a read request to retrieve the encrypted data from the memory (note para. [0026]: memory read cycle; see also para. [0028]);   
identify a physical address in the read request to retrieve the encrypted data, wherein the physical address in the read request indicates where the encrypted data is stored in the memory (note para. [0028] a memory read operation,  at least one input data ( i.e., payload data)   is extracted from the memory 240   according to at least one physical address translated  from a logic address)
generate, based on the physical address in the read request, a second encryption key for decrypting the data, wherein the first and the second encryption keys are the same (note para. [0041]:  A physical address  may be associated with more than one logical address,   and thus, different data processing methods are applicable to the content at the physical address.   In certain embodiments, the data processing unit encrypts input data to payload data at a physical address using   a data encryption method based on a key and a logic address.   During a memory read   cycle, the same logic address may be used to extract and recover the input data using  a data decryption method based on the same key; see also para. [0042]: In both the memory write and read process, the logic address is translated to at least one physical address in the memory at step 504)
Modified Fontijn-Debout et al processor fails to teach expressly remove the encrypted data from the memory; receive, after removing the encrypted data, a second write request to write the encrypted data back into the memory. 
However, Li teaches removing the encrypted data from the memory; receiving, after removing the encrypted data, a second write request to write the encrypted data back into the memory (note para. [0005]; and para. [0046]: in a write operation, the write seed engine 502 receives the write logical address and the write physical address mapped to that logical address as inputs and generates a write seed.   For example, the logical and physical addrsses can be prepended to the data   for the ECC parity computation, and then removed before   the write data is stored in the SSD 105)   
Li  and Debout et al.  are analogous art, and from the same field of endeavor of securing stored contents through encryption mechanism. Therefore, before the time of effective filing of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Debout et al.  processor/ method/ controller to further include the features of  removing the encrypted data from the memory; receiving, after removing the encrypted data, a second write request to write the encrypted data back into the memory taught by Li  since such arrangement would be useful to the users for efficiently managing and freeing up spaces for incoming write/ read requests  (note Li, para. [0005])

Regarding claims 6, 14 and 20, they are rejected applying as same motivation and rationale applied above rejecting claims 5, 13 and 19, furthermore, Debout et al teaches the processor / method/ controller wherein the physical address in the first write request and the physical address in the read request must be the same in order for the first and the second encryption keys to be the same (note  para. [0041]:  A physical address  may be associated with more than one logical address,   and thus, different data processing methods are applicable to the content at the physical address.   In certain embodiments, the data processing unit encrypts input data to payload data at a physical address using   a data encryption method based on a key and a logic address.   During a memory read   cycle, the same logic address  may be used to extract and recover the input data using  a data decryption method based on the same key, while a different logic address  may also be applied to read   back this data using  a plain text mode; see also para. [0042]: A logic address and a write/read control are received at step 502. The write/read control is used to specify whether this is a memory write or read process. The logic address identifies the relative location of the input data within a data block. In both the memory write and read process, the logic address is translated to at least one physical address in the memory at step 504)

Regarding claim 7, it is rejected applying as same motivation and rationale applied above rejecting claim 5, furthermore, Debout et al teaches the processor wherein the memory controller comprises:
an encryption path comprises an encryption engine for encrypting and decrypting data (note para. [0010]: processing mode/ data path by selecting encryption/ decryption; see also para. [0025]); and
a bypass path that bypasses the encryption engine where performing read and write requests (note para. [0040]: bypass bus/ data path),
wherein the first write request and the read request are performed using the encryption path but the second write request is performed using the bypass path (note para. [0040]: A first data   processing unit comprising a bypass bus is   employed to allow data   storage in plain text in a first memory region, and a second data   processing unit implementing a data encryption  method is also enabled to generate payload data  in the encrypted   form for storing in a second memory region; see also para. [0030], [0044]; selecting a processing mode (e.g. direct or encrypted) as a part of controlling different write/ read requests)

      Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); and In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

Claims 1-4, 7, 9-12 and 15-18 of the instant application are provisionally rejected under the judicially created doctrine of obviousness type double patenting as being unpatentable over claims 1-2, 6-11 and 15-16 of the copending application No. 16/742,972.
In particular, claims 1, 9 and 15 of the instant application are unpatentable over claims 1 and 6-8 of the copending application No. 16/742,972; claims  2-4, 10-12 and 16-18 of the instant application are unpatentable over claims 6-9 of the copending application No. 16/742,972; and claim 7 of the instant application are unpatentable over claims 1-2, 10-11 and 15-16 of the copending application No. 16/742,972.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all the elements/ features of claim-set of the instant application either exist in similar or different names in the copending application. In particular, conflicting claim set of the instant application and the instant application are directed toward method of selectively encrypting memory content using an encryption key based on physical address. Differences between the conflicting claim sets are that the conflicting claims of the copending application are alternatively recited in various conflicting claims of the instant application and therefore the conflicting claims of the instant application have broader scopes than the conflicting claims of the commonly owned patent.
However, before the effective filing of the claimed invention in the instant application, it would have been obvious to a person of ordinary skill in the art to re-arrange the features of the conflicting claims of the copending application to present the claimed invention in alternative fashion and with broader scope since the claims with broader scope would inherently encompass more features.  
This is a provisional obviousness type double patenting rejection. 

                                                              Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/            Primary Examiner, Art Unit 2494